PER CURIAM.
Appellant’s probation was revoked for (1) changing his residence without first procuring the consent of his probation officer, (2) failing to file a monthly report for January, 1988, (3) failing to remain at liberty without violating any law in that he did commit the offenses of (a) trespass and (b) obstruction by false information, and (4) failing to make payments toward the cost of his supervision.
The record reflects, however, that at the probation revocation hearing the trial court found the appellant not guilty as to the obstruction by false information charge. The trial court also found him not guilty of failing to pay the costs of supervision since there was no showing of a present ability to pay these costs. Accordingly, we strike from the final order the finding of violation that pertains to the payment of costs and that portion of the finding of violation on failure to remain at liberty without violating any law, to wit: obstruction by false information. We affirm the revocation of appellant’s probation on the remaining findings of violation. Wienke v. State, 412 So.2d 936 (Fla. 2d DCA 1982); Cephas v. State, 412 So.2d 935 (Fla. 2d DCA 1982).
Affirmed.